UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  STEPHEN S. EDWARDS,

                             Plaintiff,
                                                                     20-CV-0459 (JGK)
                      -against-
                                                                   TRANSFER ORDER
  THE HANOVER INSURANCE GROUP,

                             Defendant.

JOHN G. KOELTL, United States District Judge:

       The plaintiff, a resident of Arizona, brings this action pro se and also paid the filing fee to

initiate this action. He invokes the Court’s diversity jurisdiction under 28 U.S.C. § 1332(a)(1).

The plaintiff alleges that he was involved in an automobile accident in Dearborn, Michigan, and

that thereafter the defendant, Hanover Insurance Group, committed fraud on a court in Wayne

County, Michigan to obtain dismissal of a lawsuit brought by the plaintiff in which the plaintiff

sought to obtain benefits for injuries caused in the accident. The plaintiff sues the Hanover

Insurance Group, a Massachusetts corporation with its corporate offices in Boston,

Massachusetts. For the following reasons, the Court transfers this action to the United States

District Court for the Eastern District of Michigan.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1). For venue purposes, a defendant corporation resides
“in any judicial district in which such defendant is subject to the court’s personal jurisdiction

with respect to the civil action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more

than one judicial district, a defendant corporation “shall be deemed to reside in any district in

that State within which its contacts would be sufficient to subject it to personal jurisdiction if that

district were a separate State.” 28 U.S.C. § 1391(d). 1

        The plaintiff filed this complaint regarding events occurring in Wayne County, Michigan.

The plaintiff states that the defendant is incorporated under the laws of Massachusetts with its

corporate headquarters in Boston, Massachusetts. He further alleges that the defendant does

business in Michigan and operates a claims center in Liverpool, Onondaga County, New York,

which is in the Northern District of New York. It does not appear that the claims in the complaint

arise out of any activities or business that the defendant conducted in the Southern District of

New York. Because the plaintiff does not allege facts that suggest that the defendant would be

subject to personal jurisdiction in the Southern District of New York were it a state, or that a

substantial part of the events or omissions underlying his claim arose in this District, venue does

not appear to be proper in this District under Section 1391(b)(1) and (d) or Section 1391(b)(2).

        In any event, the Court may transfer claims “[f]or the convenience of the parties and

witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have broad discretion

in making determinations of convenience under Section 1404(a) and notions of convenience and

fairness are considered on a case-by-case basis.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95,

106 (2d Cir. 2006). Moreover, courts may transfer cases on their own initiative. See Bank of Am.,

N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y. 2013) (“Courts have an




1
  In a state with multiple districts, if there is no such district, “the corporation shall be deemed to
reside in the district within which it has the most significant contacts.” 28 U.S.C. § 1391(d).

                                                   2
independent institutional concern to see to it that the burdens of litigation that is unrelated to the

forum that a party chooses are not imposed unreasonably on jurors and judges who have enough

to do in determining cases that are appropriately before them. The power of district courts to

transfer cases under Section 1404(a) sua sponte therefore is well established.” (quoting Cento v.

Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24,

2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that

the “broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua

sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer is appropriate in this case. The underlying automobile accident

occurred in Dearborn, Michigan, and the plaintiff’s claims of fraud arise from a state-court

judicial proceeding in Detroit, Michigan. Dearborn and Detroit are located in Wayne County,

Michigan, which falls within the Eastern District of Michigan. See 28 U.S.C. § 102(a). Venue is



                                                   3
therefore proper in the Eastern District of Michigan. See 28 U.S.C. § 1391(b). Based on the

totality of the circumstances, the Court concludes that it is in the interest of justice to transfer this

action to the United States District Court for the Eastern District of Michigan. 28 U.S.C.

§ 1404(a).

                                            CONCLUSION

          The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of Michigan. The Clerk of Court is further directed to transmit a copy of

this order to the plaintiff and note service on the docket. 2 A summons shall not issue from this

Court. This order closes this case.

          The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

    Dated:   January 22, 2020
             New York, New York                      /s/ John G. Koeltl

                                                                 JOHN G. KOELTL
                                                             United States District Judge




2
    Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

                                                    4
